Citation Nr: 0723931	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-33 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  

In connection with his appeal, the veteran's attorney 
testified before the undersigned Veterans Law Judge in 
Washington, D.C., via videoconference in January 2007.  A 
transcript of the hearing has been associated with the claims 
file.  A waiver of initial agency of original jurisdiction 
(AOJ) consideration of additional evidence submitted was 
provided following the hearing.  


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by symptoms of depression, difficulty sleeping due to 
recurring nightmares, flashbacks, intrusive recollections, 
social isolation, problems with concentration, and difficulty 
with interpersonal relationships, resulting in severe social 
and occupational impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in September 2003; a rating 
decision in October 2005; and a statement of the case in July 
2006.  The September 2003 letter preceded the RO's initial 
adjudication.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication is harmless.  
The Board finds that even if there is any defect with regard 
to the timing or content of any of the notices sent prior to 
the RO's initial adjudication, that defect is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of the claim with RO adjudication after receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last RO adjudication.  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA and private 
examinations are of record.  See 38 C.F.R. § 3.159 (2006).  
Thus, VA has fulfilled its duty to assist the veteran.  

Criteria & Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

Initially, the Board notes that the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection for PTSD.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In this case, the AOJ assigned a 30 percent 
evaluation for the entire appeal period.  Accordingly, the 
issue is whether a rating in excess of 30 percent for PTSD is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform 70 percent rating is warranted.

As reflected in the records, to include the examination 
reports and the sworn testimony, given the depth and 
persistence of his irritability, social isolation, 
nightmares, flashbacks, intrusive recollections, the veteran 
is entitled to a 70 percent rating for his PTSD.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  He manifestly has 
deficiencies in most areas, specifically in social 
functioning and mood.  The evidence of avoidance of social 
interaction is probative of difficulty adapting to stressful 
situations.  The April 2004 private examination report notes 
daily intrusive thoughts of traumatic experiences in Vietnam 
and nightmares about Vietnam.  The report notes that he 
wanted to be left alone, was jumpy and impatient, and avoided 
people and activities that brought back memories of Vietnam.  
A GAF of 40 was assigned.  A May 2005 private record of 
treatment notes severe impairment.  During the August 2005 VA 
examination, while the examiner assigned a GAF of 65, it was 
noted that he had a depressed mood, sleep difficulty, 
nightmares, intrusive recollections and poor concentration.  

A March 2006 VA treatment record notes he spent much of his 
time self-isolated in his garage.  An August 2006 record 
notes he was depressed and had a sense that he had lost 
control of his life.  An October 2006 VA treatment record 
notes that while he was employed, he tended to work in 
assignments that isolated him from large groups much of the 
time.  Ultimately, the veteran demonstrates inability to 
establish and maintain effective relationships of the type 
and degree that warrants a 70 percent rating for PTSD.

The Board notes that in correspondence received in September 
2006, the veteran specifically stated that he was seeking a 
70 percent evaluation.  Thus, the benefit sought has been 
granted herein.  The Board notes that the evidence does not 
show that the veteran has symptoms severe enough to warrant 
the highest possible rating of 100 percent.  Comparing his 
reported and documented symptoms of PTSD to the rating 
schedule, he exhibits none of the criteria for the 100 
percent rating.

The October 2003 VA examination report notes he denied 
suicide attempts or violence.  While past suicidal ideation 
was noted in the August 2005 VA examination report, the 
report notes he had never acted upon it.  No hallucinations 
or delusions were.  He does not manifest or nearly manifest 
the behavioral elements of 100 percent disability.  There is 
no documented instance of grossly inappropriate behavior.  
There is no documented instance of his danger to himself or 
others, let alone persistence of such danger.  There is no 
clinical evidence of disorientation to time and place.  There 
is no documentation of loss of memory of the names of close 
relatives, his occupation, or of his own name.  

Based on the totality of the evidence, the Board finds a 70 
percent evaluation for PTSD is warranted.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


